Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 6/24/2022  has overcome the technical deficiencies and the prior art rejection. Claims 1-5, 7-12, 14-17 and 19-23 are allowed because the prior art of record fails to disclose that:
-wherein the first Josephson junction is larger in area relative to the second Josephson junction and the third Josephson junction, and wherein a current splitting ratio between the first current path and the second current path is increased based on the first Josephson junction being larger in size than the second Josephson junction and the third Josephson junction as combined in claims 1, 9 and 16.	
CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on Monday-Friday (8AM-7PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  


/DINH T LE/Primary Examiner, Art Unit 2842